Case 8:19-cv-00448-VMC-CPT Document 72 Filed 02/26/20 Page 1 of 6 PageID 510




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


   U.S. SECURITIES & EXCHANGE
   COMMISSION,

         Plaintiff,

   v.                                    Case No. 8:19-cv-448-T-33CPT

   SPARTAN SECURITIES GROUP, LTD.,
   ISLAND CAPITAL MANAGEMENT,
   CARL E. DILLEY, MICAH J. ELDRED,
   and DAVID D. LOPEZ,

        Defendants.
   ______________________________/

                                   ORDER

         This matter comes before the Court pursuant to Plaintiff

   Securities   and   Exchange   Commission’s    (SEC’s)    Motion   for

   Sanctions for Failure to Personally Appear at Mediation (Doc.

   # 66), filed on February 18, 2020, and this Court’s show-

   cause order dated February 19, 2020. (Doc. # 67). Defendants

   Carl Dilley and Micah Eldred have responded. (Doc. # 71). For

   the reasons detailed below, the SEC’s Motion is granted, and

   the Court will impose sanctions as described herein.

   I.    Background

         In February 2019, the SEC filed the instant action

   against Dilley, Eldred, and three other Defendants alleging

   various violations of federal securities laws. (Doc. # 1). On


                                     1
Case 8:19-cv-00448-VMC-CPT Document 72 Filed 02/26/20 Page 2 of 6 PageID 511




   June    17,   2019,   the   Court   appointed   Brian   Mooney    as   the

   mediator in this matter and ordered the parties to attend the

   mediation conference scheduled for February 5, 2020. (Doc. #

   48). In that Order, the Court explicitly stated that “all

   counsel [and] parties . . . shall be present at the mediation

   conference with full authority to negotiate a settlement. The

   Court    does   not    allow   mediation   by    telephone   or    video

   conference. Personal attendance is required.” (Id.).

          What’s more, in the Case Management and Scheduling Order

   filed in June 2019, the Court directed that each party “shall

   attend and participate in the mediation conference. . . . The

   Court will impose sanctions upon lead counsel and parties who

   do not attend and participate in good faith in the mediation

   conference.” (Doc. # 43 at 10). That Order also stated that

   the Court does not allow mediation by telephone; personal

   attendance is required under Local Rule 9.03(c). (Id.).

          The mediation occurred on February 5, 2020, but Dilley

   and Eldred failed to appear personally. (Doc. # 62). Instead,

   and without prior leave from the Court, they participated by

   telephone. (Doc. # 63 at 2). The February 5 mediation resulted

   in an impasse. (Doc. # 62).

          On February 18, 2020, the SEC filed the instant Motion

   for Sanctions, seeking $2,750, which represents their share


                                        2
Case 8:19-cv-00448-VMC-CPT Document 72 Filed 02/26/20 Page 3 of 6 PageID 512




   of the cost of mediation, exclusive of attorney’s fees and

   travel costs. (Doc. # 66 at 3; Doc. # 66-1). Defendants Dilley

   and Eldred have responded (Doc. # 71) and the Motion is ripe

   for review.

   II.   Analysis

         Local Rule 9.05(c) provides that:

         Unless otherwise excused by the presiding judge in
         writing, all parties, corporate representatives,
         and any other required claims professionals
         (insurance adjusters, etc.), shall be present at
         the Mediation Conference with full authority to
         negotiate a settlement. Failure to comply with the
         attendance or settlement authority requirements may
         subject a party to sanctions by the Court.

   Local Rule 9.05(c), M.D. Fla.

         On motion or on its own, the Court may issue sanctions

   for a party or his attorney’s failure to obey a scheduling or

   other pretrial order. Fed. R. Civ. P. 16(f)(1)(C). Courts in

   this district have authorized sanctions under Rule 16 arising

   from a party’s noncompliance with a court order regarding

   mediation. See Scott v. K.W. Max Investments, Inc., No. 6:05–

   cv–683–Orl–18, 2007 WL 80851, *2 (M.D. Fla. Jan. 8, 2007)

   (granting sanctions, in the form of payment of expenses

   incurred by a party attending mediation, for failure to appear

   at mediation in violation of case management and scheduling

   order).



                                     3
Case 8:19-cv-00448-VMC-CPT Document 72 Filed 02/26/20 Page 4 of 6 PageID 513




         While the Court has reviewed the Defendants’ response

   (Doc. # 71), the Court does not find that Dilley’s and

   Eldred’s noncompliance with this Court’s Orders mandating

   personal    attendance       at    mediation     (Doc.       ##    43,    48)    was

   substantially       justified      or   excusable.    Local        Rule    9.05(c)

   allows parties to petition the Court to be excused from the

   personal-attendance requirement if, for example, pressing

   other commitments arise on the day of the scheduled mediation.

   Although Dilley and Eldred claim that they both had other

   events     impede    their        ability   to   attend           the    mediation

   personally, it appears that they both had advance notice of

   these conflicts. If they had informed the Court of such

   conflicts, the Court could have rescheduled the mediation or

   made other accommodations. However, neither Dilley or Eldred

   requested such permission from the Court and, instead, chose

   to appear by telephone in contravention of this Court’s

   Orders.

         In such circumstances, the Court believes that it is

   amply fair and reasonable for Defendants Dilley and Eldred to

   bear the costs sought by the SEC in their Motion and the costs

   of   another   round    of    mediation      before      a    Court-appointed

   mediator.    Specifically,         Defendants    Dilley       and       Eldred   are

   ordered to pay (1) the $2,750 sought by the SEC with regard


                                           4
Case 8:19-cv-00448-VMC-CPT Document 72 Filed 02/26/20 Page 5 of 6 PageID 514




   to the February 5 mediation, and (2) the reasonable costs,

   including travel expenses and mediation costs, incurred by

   the SEC in preparing for and attending a second round of

   mediation.

         Accordingly,     the   parties   are    directed   to   conduct   a

   second mediation before Peter Grilli, Esq., to take place the

   week of June 15, 2020. The parties are directed to file a

   Notice of Mediation within 14 days of the date of this Order.

         Accordingly, it is
         ORDERED, ADJUDGED, and DECREED:
   (1)   Plaintiff’s Motion for Sanctions (Doc. # 66) is GRANTED.

         Plaintiff is awarded monetary sanctions in the amount of

         $2,750 against Defendants Carl E. Dilley and Micah J.

         Eldred, pursuant to Federal Rule of Civil Procedure 16

         and Local Rule 9.05(c). The payment shall be made within

         14 days of the date of this Order.

   (2)   Additionally, Defendants Dilley and Eldred are ordered

         to   pay   for   the   reasonable      costs,   including   travel

         expenses and mediation costs, incurred by Plaintiff in

         preparing for and attending a second round of mediation.

   (3)   The parties are directed to file a Notice of Mediation

         in conformity with this Order within 14 days.




                                      5
Case 8:19-cv-00448-VMC-CPT Document 72 Filed 02/26/20 Page 6 of 6 PageID 515




   (4)   Counsel for the parties shall confer in a good faith

         effort to resolve the amount of such reasonable costs.

         If the parties fail to reach an agreement, Plaintiff may

         file a motion for assessment of reasonable costs against

         Defendants, supported by evidence, within 21 days of the

         scheduled   second   mediation.   Defendants    will   have   an

         opportunity to respond pursuant to Local Rule 3.01(b).

         DONE and ORDERED in Chambers in Tampa, Florida, this

   26th day of February, 2020.




                                     6
